Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are pending.  

Allowable Subject Matter
Claims 26, 30 and 38  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
26.  The method of claim 25, further comprising populating a master record index list so that any previously-used identifiers used by the client system are available when the client server is offline.
30.  The method of claim 21, wherein client preferences specify whether global identifiers, local identifiers, or event identifiers are called for, the styles of those identifiers, and whether those identifiers are ever reused.
38.  The system of claim 31, further to populate a master record index list so that any previously-used identifiers used by the client system are available when the client server is offline.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2011/0238626) in view of Anugu (US 2014/0215062) in view of Zands (US 8,340,719) in view of Frohock (US 2015/0242408) in view of Waas (US 2004/0236722) and further in view of Scott (US 2015/0254308). 
	Regarding claim 21, Hao discloses:
determining when the client server is non-responsive and when the client server is no longer non-responsive;
	Hao, [0025] In still another example, if the local network is not available and/or if the local server is not online (e.g., is offline or otherwise unavailable), then the user device may upload information to the global backup system. The global backup system may receive the information and may temporarily store the information in a memory associated with the global backup system. The local server may periodically communicate with the global backup system to check whether there is information to be downloaded to the local server and may download the information for storage in a memory associated with the local server.
	Hao, [0021] A local server registration operation may be performed. For example, a local server, a personal computer and/or some other device connected to the local network may be registered with the global backup system that may permit information to be backed up to the local server, personal computer, etc. The local server may send a request to register to the global backup system. The request may include information associated with the local network (e.g., a local server address, a STB identifier, etc.), and/or information associated with the user (e.g., username, password, email address, personal identification number (PIN), etc.). Once registered, online and/or is available.

when it is determined that the client server is non-responsive:
Hao discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Anugu discloses: 
	Anugu, [0039] As described above, the monitoring system for identifying clients not having at least one active connection can advantageously be used for monitoring any type of client/server connection status, and for monitoring links using any type of protocol. By monitoring, the system can accelerate the process of identifying a client server not having an active connection, which facilitates manual or automatic corrective action and thereby may help reduce outage time and reduce network failures resulting from dropped client-server connections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Anugu for the purpose of identifying clients not having at least one active connection such as any type of client/server connection status.

disabling postback of advanced services to the client server; 
Hao, [0025] In still another example, if the local network is not available and/or if the local server is not online (e.g., is offline or otherwise unavailable), then the user device may upload information to the global backup system. The global backup system may receive the information and may temporarily store the information in a memory associated with the global 
Examiner Note:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  if the local server is offline, the local server  would not periodically communicate with the global backup system and thus postback/downloading information from the global backup system to the local server would not occur (i.e., is disabled).    

receiving a request from a client device to create a record for an entity
Hao discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zands discloses:	
Zands, col 3, lines 1-15, In one embodiment at least one active call record on the list of active call records is created by a remote computer or other device that is different from the mobile phone.  For example, an administrative assistant or other user of a separate computer could create call records in a call database that is stored in the separate computer, or in a remote server that is networked to the separate computer and also accessible to the mobile device.  Call records may be pushed to the mobile device by a remote server.  Additionally. or alternatively,  the mobile device may periodically connect to the remote server and download a copy of call records pertaining to the mobile device, including call records that were previously created in the database at the remote server by a user of the separate computer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Zands 

wherein the request includes a registration dataset associated with the entity;
Hao discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Frohock discloses: 
	Frohock, [0024] After a user entity selects attributes from the list of suggested attributes or the list of available attributes (and sometimes a list of suggested transformations), the user entity could then send a request to generate the new dataset containing all of the selected attributes (and possibly transformations of attributes). A dataset generation module would then generate the new dataset that includes all the selected attributes. The suggested attributes and transformation, in conjunction with the corresponding rankings, can also be used to validate selections made by a calling system or human user. If certain selections are not included in the suggestions, the user entity could be warned or even stopped thereby enabling them an opportunity to ensure that the selections are correct even though they are not consistent with prior usage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Frohock for the purpose of the user entity sending a request to generate the new dataset containing all of the selected attributes (and possibly transformations of attributes). 	

comparing the registration dataset to existing records

Waas, claim 6, wherein assigning an identifier to the expression comprises: if the expression matches a stored expression, then assigning the expression the identifier of the stored expression, if the expression does not match the stored expression, then assigning the expression a new identifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Waas for the purpose of assigning the expression the identifier of the stored expression if the expression matches a stored expression.    

to determine whether the entity has previously been assigned an existing identifier;
Hao discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Scott discloses: 
	Scott, [0030] In various embodiments, the fuzzy matching sub-process 500 includes executing matches within the blocks 526. For example, in one embodiment, dataset record identifier fields are compared to corresponding identifier fields of existing entities in the block to determine field matches, as described below. In some embodiments, field comparisons between two potential matching records may comprise generating an output including a quantified probability or a potential outcome determination, e.g., match, no match, possible match. According to certain embodiments, following execution of matches within the blocks 526, the fuzzy matching sub-process 500 may attempt to address additional records 528, if needed 530, and repeat or stop 532 if additional processing is not required.
dataset record identifier fields to corresponding identifier fields of existing entities in the block to determine field matches. 
	
selecting the existing identifier included with the existing records as an identifier for the entity when it is determined that the existing records include data that corresponds with the registration dataset;
Waas, claim 6, wherein assigning an identifier to the expression comprises: if the expression matches a stored expression, then assigning the expression the identifier of the stored expression, if the expression does not match the stored expression, then assigning the expression a new identifier.  

assigning a new identifier as the identifier for the entity when it is determined that the existing records do not include data that corresponds with the registration dataset; and
Waas, claim 6, wherein assigning an identifier to the expression comprises: if the expression matches a stored expression, then assigning the expression the identifier of the stored expression, if the expression does not match the stored expression, then assigning the expression a new identifier.  

creating a record for the entity with the identifier and data of the registration dataset received from the client device related to the entity; 


and when it is determined that the client server is no longer non-responsive:
Hao, [0021] A local server registration operation may be performed. For example, a local server, a personal computer and/or some other device connected to the local network may be registered with the global backup system that may permit information to be backed up to the local server, personal computer, etc. The local server may send a request to register to the global backup system. The request may include information associated with the local network (e.g., a local server address, a STB identifier, etc.), and/or information associated with the user (e.g., username, password, email address, personal identification number (PIN), etc.). Once registered, the local server may send periodic status notifications to indicate, to the global backup system, that the local server is online and/or is available.

reenabling postback of the advanced services to the client server; and transmitting the record created to the client server while the client server was non-responsive.
Hao, [0021] A local server registration operation may be performed. For example, a local server, a personal computer and/or some other device connected to the local network may be registered with the global backup system that may permit information to be backed up to the local server, personal computer, etc. The local server may send a request to register to the global backup system. The request may include information associated with the local network (e.g., a online and/or is available
Regarding claim 29, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott discloses further determining whether to reuse an existing identifier or assign a new identifier to the record according to the client policies of the client system.
Waas, claim 6, wherein assigning an identifier to the expression comprises: if the expression matches a stored expression, then assigning the expression the identifier of the stored expression, if the expression does not match the stored expression, then assigning the expression a new identifier.  

Claim 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott and further in view of Ward (US 10,152,449).        
Regarding claim 22, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott discloses the elements of the claimed invention as noted but does not disclose further comprising receiving a designated pool of identifiers from the client system for use while the client server is non-responsive.  However, Ward discloses:
Ward, col 5, lines 35-40 In one embodiment, for example, the resource manager may, in response to a pool assignment request from a client specifying a pool identifier (e.g., a name that may have been provided by the client) of a reserved instance pool created on behalf of the client, assign one or more resource instance reservations of the client to a pool with the first pool identifier. In response to an instance activation request from the client, the resource 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation based on the teachings of Ward for the purpose of activating or launching a particular resource instance corresponding to the particular resource instance reservation.
 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas, Scott and Ward and further in view of Proctor (US 2016/0012431).         
Regarding claim 23, the combination of Hao, Anugu, Zands, Frohock, Waas, Scott and Ward discloses the elements of the claimed invention as noted but does not disclose further comprising receiving a range of identifiers for the designated pool of identifiers.  However, Proctor discloses:
Proctor, [0080] FIG. 13 shows a diagram of functional blocks associated with the management of dynamically assigned device identifiers. The Server 1301 has an application agent called an Identifier Manager (1303) which has access to a pool of device identifiers (1302). The Identifier Manager monitors timing information and determines when it is time to update a particular device's identifier. This time may be a regular interval, or a random generated time period by an algorithm such as a pseudo-random sequence generator, or a combination of both. When it is time to update a device identifier, Manager 1303 retrieves a new identifier form the identifiers may be a list or range of identifiers, or generated algorithmically.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas, Scott and Ward to obtain above limitation based on the teachings of Proctor for the purpose of using an identifier from the pool when it is time to update a device identifier.  

Claim 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott and further in view of Panushev (US 2012/0203806). 
Regarding claim 24, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott   discloses the elements of the claimed invention as noted but does not disclose further comprising parsing most recently assigned identifiers to identify identifiers that have been used and available values for identifiers.
Panushev, [0024] These identifiers can be assigned during a parsing process such as described below in connection with FIG. 8. After the model data is broken into part files, the GUIDs for each part are stored in the model assembly data. In particular, XML files that store the metadata also contain explicit references to the GUIDs, as shown in Appendix A and described in more detail below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation as taught by Panushev for the purpose of uniquely identifying XML files. 

Claim 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott and further in view of Leader (US 2011/0202974) 
Regarding claim 25, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott discloses the elements of the claimed invention as noted but does not disclose further comprising using a master record index to identify previously-used identifiers by the client system.  However, Leader discloses:
Leader, [0041] Master patient index 119 can store a unique identifier for every patient treated by a single medical facility or a group of medical facilities. Using a master patient index with a single unique identifier for each patient allows medical facilities to perform easier patient searches, to consolidate duplicate patient records, and share data between computer systems. In some examples, a chain or group of medical facilities or several medical facilities in a geographic area can share a master patient index. In the same or different examples, computer system 100, requestor 190, relationship data sources 191, medical data sources 192, and privacy data source 193 can all use master patient index 119. In some embodiments, master patient index 119 can be an enterprise master patient index (EMPI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation based on the teachings of Leader for the purpose of allowing medical facilities to perform easier patient searches.   

27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott and further in view of LV (US 2015/0074199)
Regarding claim 27, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott discloses the elements of the claimed invention as noted but does not disclose further comprising consolidating information stored for postback to the client system according to a local identifier.  However, LV discloses:
LV, [0032] In the embodiment of the present invention, if the page corresponding to the identifier value in the page notification message received is not saved in the server or the participant client, the page corresponding to the identifier value is downloaded, so that the participant client can display the page corresponding to the identifier value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation for the purpose of downloading a page so that the participant client can display the page corresponding to the identifier value.
   
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott and further in view of Lucas (US 2005/0102146). 
	Regarding claim 28, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott discloses the elements of the claimed invention as noted but does not disclose further comprising reenabling postback that includes eligibility information and responses specific to the advances services accessible to the client device.  However, Lucas discloses:
Lucas, [0053] The amount of patient demographic data downloadable to the handheld computing device 600 and the amount of functionality that may be incorporated into the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation based on the teachings of Lucas for the purpose of making patient information available to the client.  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Anugu in view of Zands in view of Frohock in view of Waas and further in view of Scott . 
Regarding claim 31, Hao discloses: 
a processor;
a storage device storing executable instructions that, when executed:
Hao, [0048] Bus 310 may include a path that permits communication among the components of device 300. Processor 320 may include a processor, microprocessor, or processing logic that may interpret and execute instructions. Memory 330 may include any type of dynamic storage device that may store information and instructions for execution by processor 320, and/or any type of non-volatile storage device that may store information for use by processor 320.

Hao, [0025] In still another example, if the local network is not available and/or if the local server is not online (e.g., is offline or otherwise unavailable), then the user device may upload information to the global backup system. The global backup system may receive the information and may temporarily store the information in a memory associated with the global backup system. The local server may periodically communicate with the global backup system to check whether there is information to be downloaded to the local server and may download the information for storage in a memory associated with the local server.
	Hao, [0021] A local server registration operation may be performed. For example, a local server, a personal computer and/or some other device connected to the local network may be registered with the global backup system that may permit information to be backed up to the local server, personal computer, etc. The local server may send a request to register to the global backup system. The request may include information associated with the local network (e.g., a local server address, a STB identifier, etc.), and/or information associated with the user (e.g., username, password, email address, personal identification number (PIN), etc.). Once registered, the local server may send periodic status notifications to indicate, to the global backup system, that the local server is online and/or is available.

when it is determined that the client server is non-responsive:
Hao discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Anugu discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Anugu for the purpose of identifying clients not having at least one active connection such as any type of client/server connection status.

disable postback of advanced services to the client server; 
Hao, [0025] In still another example, if the local network is not available and/or if the local server is not online (e.g., is offline or otherwise unavailable), then the user device may upload information to the global backup system. The global backup system may receive the information and may temporarily store the information in a memory associated with the global backup system. The local server may periodically communicate with the global backup system to check whether there is information to be downloaded to the local server and may download the information for storage in a memory associated with the local server.

receive a request from a client device to create a record for an entity, 

Zands, col 3, lines 1-15, In one embodiment at least one active call record on the list of active call records is created by a remote computer or other device that is different from the mobile phone.  For example, an administrative assistant or other user of a separate computer could create call records in a call database that is stored in the separate computer, or in a remote server that is networked to the separate computer and also accessible to the mobile device.  Call records may be pushed to the mobile device by a remote server.  Additionally. or alternatively,  the mobile device may periodically connect to the remote server and download a copy of call records pertaining to the mobile device, including call records that were previously created in the database at the remote server by a user of the separate computer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Zands for the purpose of enabling an administrative assistant or other user of a separate computer to create call records in a call database that is stored in the separate computer, or in a remote server.  

wherein the request includes a registration dataset associated with the entity;
Hao discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Frohock discloses: 
	Frohock, [0024] After a user entity selects attributes from the list of suggested attributes or the list of available attributes (and sometimes a list of suggested transformations), the user entity could then send a request to generate the new dataset containing all of the selected attributes (and possibly transformations of attributes). A dataset generation module would then 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Frohock for the purpose of the user entity sending a request to generate the new dataset containing all of the selected attributes (and possibly transformations of attributes).

compare the registration dataset to existing records
Hao discloses the elements of the claimed invention as noted but does not disclose  above limitation.  However, Waas discloses: 
Waas, claim 6, wherein assigning an identifier to the expression comprises: if the expression matches a stored expression, then assigning the expression the identifier of the stored expression, if the expression does not match the stored expression, then assigning the expression a new identifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Waas for the purpose of assigning the expression the identifier of the stored expression if the expression matches a stored expression.    


Hao discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Scott discloses: 
	Scott, [0030] In various embodiments, the fuzzy matching sub-process 500 includes executing matches within the blocks 526. For example, in one embodiment, dataset record identifier fields are compared to corresponding identifier fields of existing entities in the block to determine field matches, as described below. In some embodiments, field comparisons between two potential matching records may comprise generating an output including a quantified probability or a potential outcome determination, e.g., match, no match, possible match. According to certain embodiments, following execution of matches within the blocks 526, the fuzzy matching sub-process 500 may attempt to address additional records 528, if needed 530, and repeat or stop 532 if additional processing is not required.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Scott for the purpose of comparing dataset record identifier fields to corresponding identifier fields of existing entities in the block to determine field matches. 

select the existing identifier included with the existing records as an identifier for the entity when it is determined that the existing records include data that corresponds with the registration dataset;
Waas, claim 6, wherein assigning an identifier to the expression comprises: if the expression matches a stored expression, then assigning the expression the identifier of the stored 

assign a new identifier as the identifier for the entity when it is determined that the existing records do not include data that corresponds with the registration dataset; and
Waas, claim 6, wherein assigning an identifier to the expression comprises: if the expression matches a stored expression, then assigning the expression the identifier of the stored expression, if the expression does not match the stored expression, then assigning the expression a new identifier.  

create a record for the entity with the identifier and data of the registration dataset received from the client device related to the entity
Waas, claim 6, wherein assigning an identifier to the expression comprises: if the expression matches a stored expression, then assigning the expression the identifier of the stored expression, if the expression does not match the stored expression, then assigning the expression a new identifier. 

and when it is determined that the client server is no longer non-responsive:
Hao, [0021] A local server registration operation may be performed. For example, a local server, a personal computer and/or some other device connected to the local network may be registered with the global backup system that may permit information to be backed up to the local server, personal computer, etc. The local server may send a request to register to the global backup system. The request may include information associated with the local network (e.g., a  online and/or is available.

reenable postback of the advanced services to the client server; and transmit the record created while the client server was non-responsive to the client server.
Hao, [0021] A local server registration operation may be performed. For example, a local server, a personal computer and/or some other device connected to the local network may be registered with the global backup system that may permit information to be backed up to the local server, personal computer, etc. The local server may send a request to register to the global backup system. The request may include information associated with the local network (e.g., a local server address, a STB identifier, etc.), and/or information associated with the user (e.g., username, password, email address, personal identification number (PIN), etc.). Once registered, the local server may send periodic status notifications to indicate, to the global backup system, that the local server is online and/or is available.
Regarding claim 32, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott discloses wherein client policies set a type for the identifier, wherein the type is chosen from a global identifier, a local identifier, and an event identifier.
Hao, [0045] The authentication server may include one or more server devices, or other types of computation or communication devices, that authenticates user device 210. For example, the authentication server may receive a request to authenticate user device 210 based on information associated with local server 220 (e.g., an identifier associated with local server .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott  and further in view of Muroi (US 2014/0320913).
Regarding claim 33, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott discloses the elements of the claimed invention as noted but does not disclose wherein a first new record and a second new record are created while postback is turned off, and prior to transmission of the first new record and the second new record to the client system, a priority is set that specifies an order of transmission for the first new record and the second new record.  However, Muroi discloses:
Muroi, A processor performs receiving a print instruction of printing image files stored in a server; transmitting a first request to the server, the first request requesting the server to transmit, to the printing apparatus, attribute information with respect to each file, the attribute information being at least one of a property and a print setting with respect to each file, the property including at least one of a data size, a file type, and color information of each file; receiving the attribute information with respect to each file from the server; determining a priority order of each image file based on the attribute information; determining a sequence of downloading the files based on the priority order; transmitting a second request to the server based on the sequence, the second request requesting the server to transmit each file; receiving each file from the server; and printing images based on each file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation for the purpose of sequencing the downloading of files from a remote server.   

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott  and further in view of Siksa (US 2005/0216396). 
Regarding claim 34, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott discloses the elementsof the claimed invention as noted but does not disclose further to reconcile records for the client system according to an audit report that includes identifiers for all of the records created while postback was disabled.  However, Siksa discloses:
Siksa, [0057] The automated reconciliation sub system also checks for old, unreconciled records in the logs. These are records with audit scope dates older then the audit scope date currently being reconciled. If such old, unreconciled records exist, the automated reconciliation sub system issues a notification according to the feeder profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation based on the teachings of Siksa for the purpose of reconciling old unreconciled records in the logs.   

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott  and further in view of Chu (US 2017/0104662). 
Regarding claim 35, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott  discloses the elements of the claimed invention as noted but does not disclose further to assign an event identifier to the record when it is determined that the client server is non-responsive.  However, Chu discloses:
Chu, [0027] The memory 220 may be non-transitory computer storage medium. The memory 220 may be dynamic random access memory (DRAM), static random access memory (SRAM), Flash or any other type of memory or a combination thereof. Along with the computer instructions 222, the memory 220 contains the event record log 227. The event record log 227 includes event records for the events 110a-e. For example, an event record for the event 110a may include raw data of the event 110a such as the event identifier, the event timestamp, the event value, the customer identification of the customer 102 associated with the event 110a, identification of a server that processes the transaction associated with the event 110a. The raw data may include additional data related to the data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation based on the teachings of Chu for the purpose of identifying events.  

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott  and further in view of Wong (US 2017/0193116).  
Regarding claim 36, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott     discloses the elements of the claimed invention as noted but does not disclose wherein the registration dataset includes a global identifier for the entity.  However, Wong discloses:
Wong, [0075], The query 671 may include a data structure model and global identifiers from an entity model service 679. The entity model service 679 is a client-side service module that is used to specify how to represent the columns in the visualization. The entity model service 679 provides the requisite metadata about the column names, the dimensions and measures of the columns, how the columns are aggregated, etc. The entity model service 679 also the provides unique global identifiers to support mapping across different data sources. As used herein, the term "entities" refers to people, places and things, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation based on the teachings of Wong for the purpose of enabling the  entity model service 679 to provide unique global identifiers to support mapping across different data sources  

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hao, Anugu, Zands, Frohock, Waas and Scott and further in view of Ward (US 10,152,449).        
Regarding claim 37, the combination of Hao, Anugu, Zands, Frohock, Waas and Scott discloses the elements of the claimed invention as noted but does not disclose further comprising receiving a designated pool of identifiers from the client system for use while the client server is non-responsive.  However, Ward discloses:
Ward, col 5, lines 35-40 In one embodiment, for example, the resource manager may, in response to a pool assignment request from a client specifying a pool identifier (e.g., a name that may have been provided by the client) of a reserved instance pool created on behalf of the client, assign one or more resource instance reservations of the client to a pool with the first pool identifier. In response to an instance activation request from the client, the resource manager may identify a particular pool created on behalf of the first client from which to select a particular resource instance reservation for activation, and activate or launch a particular resource instance corresponding to the particular resource instance reservation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Anugu, Zands, Frohock, Waas and Scott to obtain above limitation based on the teachings of Ward for the purpose of activating or launching a particular resource instance corresponding to the particular resource instance reservation.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Zands in view of Frohock and further in view of Waas  
	Regarding claim 39, Hao discloses:
disabling postback of advanced services to the client server when the client server is non-responsive;
Hao, [0025] In still another example, if the local network is not available and/or if the local server is not online (e.g., is offline or otherwise unavailable), then the user device may upload information to the global backup system. The global backup system may receive the information and may temporarily store the information in a memory associated with the global backup system. The local server may periodically communicate with the global backup system to check whether there is information to be downloaded to the local server and may download the information for storage in a memory associated with the local server.	
Examiner Note:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  if the local server is offline, the local server  would not periodically communicate with the global backup system and thus postback/downloading information from the global backup system to the local server would not occur (i.e., is disabled).    

while postback is disabled, transmitting a request from a client device to create a record for an entity, 
Hao discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zands discloses:	
Zands, col 3, lines 1-15, In one embodiment at least one active call record on the list of active call records is created by a remote computer or other device that is different from the mobile phone.  For example, an administrative assistant or other user of a separate computer could create call records in a call database that is stored in the separate computer, or in a remote server that is networked to the separate computer and also accessible to the mobile device.  Call records may be pushed to the mobile device by a remote server.  Additionally. or alternatively,  the mobile device may periodically connect to the remote server and download a copy of call records pertaining to the mobile device, including call records that were previously created in the database at the remote server by a user of the separate computer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Zands for the purpose of enabling an administrative assistant or other user of a separate computer to create call records in a call database that is stored in the separate computer, or in a remote server.  

wherein the request includes a registration dataset associated with the entity 
Hao discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Frohock discloses: 
	Frohock, [0024] After a user entity selects attributes from the list of suggested attributes or the list of available attributes (and sometimes a list of suggested transformations), the user entity could then send a request to generate the new dataset containing all of the selected attributes (and possibly transformations of attributes). A dataset generation module would then generate the new dataset that includes all the selected attributes. The suggested attributes and transformation, in conjunction with the corresponding rankings, can also be used to validate selections made by a calling system or human user. If certain selections are not included in the suggestions, the user entity could be warned or even stopped thereby enabling them an opportunity to ensure that the selections are correct even though they are not consistent with prior usage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Frohock for the purpose of the user entity sending a request to generate the new dataset containing all of the selected attributes (and possibly transformations of attributes). 	

for comparison with existing records stored remotely;
Hao discloses the elements of the claimed invention as noted but does not disclose  above limitation.  However, Waas discloses: 
Waas, claim 6, wherein assigning an identifier to the expression comprises: if the expression matches a stored expression, then assigning the expression the identifier of the stored expression, if the expression does not match the stored expression, then assigning the expression a new identifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao to obtain above limitation based on the teachings of Waas for the purpose of assigning the expression the identifier of the stored expression if the expression matches a stored expression.    

reenabling postback of the advanced services to the client server;
Hao, [0021] A local server registration operation may be performed. For example, a local server, a personal computer and/or some other device connected to the local network may be registered with the global backup system that may permit information to be backed up to the local server, personal computer, etc. The local server may send a request to register to the global backup system. The request may include information associated with the local network (e.g., a local server address, a STB identifier, etc.), and/or information associated with the user (e.g., username, password, email address, personal identification number (PIN), etc.). Once registered, the local server may send periodic status notifications to indicate, to the global backup system, that the local server is online and/or is available.

while postback is reenabled, receiving a record created remotely while the client server was non-responsive, wherein an existing identifier included with the existing records is used as an identifier for the entity when the existing records include data that corresponds with the registration dataset or a new identifier is used as the identifier for the entity when the existing records do not include data that corresponds with the registration dataset.
Hao, [0021] A local server registration operation may be performed. For example, a local server, a personal computer and/or some other device connected to the local network may be registered with the global backup system that may permit information to be backed up to the local server, personal computer, etc. The local server may send a request to register to the global backup system. The request may include information associated with the local network (e.g., a local server address, a STB identifier, etc.), and/or information associated with the user (e.g., username, password, email address, personal identification number (PIN), etc.). Once registered, the local server may send periodic status notifications to indicate, to the global backup system, that the local server is online and/or is available.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Zands in view of Frohock, Waas and further in view of Ward.   
Regarding claim 40, the combination of Hao, Zands, Frohock and Waas discloses the elements of the claimd invention as noted but does not disclose further comprising transmitting a designated pool of identifiers from the client system for use while the client server is non-responsive.  However, Ward discloses 
Ward, col 5, lines 35-40 In one embodiment, for example, the resource manager may, in response to a pool assignment request from a client specifying a pool identifier (e.g., a name that may have been provided by the client) of a reserved instance pool created on behalf of the client, assign one or more resource instance reservations of the client to a pool with the first pool identifier. In response to an instance activation request from the client, the resource manager may identify a particular pool created on behalf of the first client from which to select a particular resource instance reservation for activation, and activate or launch a particular resource instance corresponding to the particular resource instance reservation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hao, Zands, Frohock and Waas to obtain above limitation based on the teachings of Ward for the purpose of activating or launching a particular resource instance corresponding to the particular resource instance reservation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
1/26/2021